                    Case 16-15317-MAM Doc 171 Filed 06/17/21 Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                                          CASE NO.: 16-15317-BKC-MAM
                                                                        PROCEEDING UNDER CHAPTER 13

IN RE:

DELFINO G RODRIGUEZ
XXX-XX-5859

_____________________________/
DEBTOR

                                       NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $4427.52.

   The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD.

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by August 01, 2021 to bring the
Debtor totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

    As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed with prejudice to the filing of any bankruptcy proceeding for a period of 180 days from entry of
the Order of Dismissal without further notice or hearing.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice of Delinquency
was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the parties listed on the attached
service list this 17th day of June 2021.


                                                                   /s/ Robin R. Weiner
                                                                   _____________________________________
                                                                   ROBIN R. WEINER, ESQUIRE
                                                                   STANDING CHAPTER 13 TRUSTEE
                                                                   P.O. BOX 559007
                                                                   FORT LAUDERDALE, FL 33355-9007
                                                                   TELEPHONE: 954-382-2001
                                                                   FLORIDA BAR NO.: 861154
                Case 16-15317-MAM   Doc 171   Filed 06/17/21   Page 2 ofNOTICE
                                                                         2     OF DELINQUENCY
                                                                     CASE NO.: 16-15317-BKC-MAM

                                    SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
DELFINO G RODRIGUEZ
33 PLUMAGE LANE
WEST PALM BEACH, FL 33415

ATTORNEY FOR DEBTOR
DRAKE OZMENT, ESQUIRE
2001 PALM BEACH LAKES BLVD
SUITE 500
WEST PALM BEACH, FL 33409
